DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species of ZFP36L1, DCXR and Chr4:90790001-90792000 in the reply filed on 6/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-12 are pending.  Claim 1 has been cancellated.  
Claims 2-3, 7-12 are pending.  Claims 4-6 has been withdrawn as being drawn to nonelected species.
 The following rejections are newly applied as necessitated by amendment.
This action is FINAL.
Withdrawn Rejections
The 35 USC 112 and 35 USC 103 rejections made in the previous office action are withdrawn based upon cancellation of claim 1.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite over the phrase “highly expressed”.  The term is a relative term which renders the claim indefinite. The term “highly expressed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular as there is no comparison it is not clear which expression is “highly”. 
 Claims 7-9 are indefinite over the recitation of the nucleotides of each chromosome.  In particular the specification has not defined these regions in such a way that one would be able to ascertain which nucleotides are within the regions recited and the interaction formed.  Although chromosomes have been sequenced, each sequencing can have different numbering.  As the claims are not limited to particular recited sequences with known numbering it is not clear which structures would be encompassed by the claims.  The claims recite the hg19, however, there is no build number and as such it is not clear which nucleotides would be encompassed by each interval range. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jensen et al. (US Patent Application Publication 2016/0145685 effective date 9/3/2015) in view of Zheng et al. (US Patent Application Publication 2014/0127683 May 8, 2014).
With regard to claim 2, Jensen et al. teaches analyzing enriched populations of cell free DNA (para 26).  Jensen et al teaches that an agent can include 5hmc (para 100).  Jensen et al. teaches that one can take the cfDNA and add a capture tag to be used as an identifier (para 84).  Jensen et al. teaches a method of placing the capture tagged cfDNA and a solid support for amplification (103).  Jenson teaches comparison and mapping based upon the differences (143-150), however, Jensen does not teach that this reference is hydroxymethylome.  
With regard to claim 3, Jensen et al teaches measuring expression (para 325-328) and as such teaches determination of loci that are associated with expression of genes.  
With regard to claims 7-9, as noted in the 35 USC 112b, it is not clear the loci of the recited intervals as it is not clear the encompassed sequence structure.  Jensen et al. teaches screening Chromosome 4 (table 1b and table 4) and as such suggests the intervals of the recited loci. 
With regard to claims 2 and 10-12, Zheng et al. teaches mapping of methylome and hydroxmethylome to determine changes in gene/pathway regulation (para 20, 30).  
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Jensen et al. to map the hydroxmethylome as taught by Zheng et al.  It would be obvious to one of ordinary skill in the art to modify Jensen who teaches analysis using 5hmc to screen chromosomes to further map the hydroxmethylome in genes and pathways to make a determinations of detectable alterations.  
 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634